April 24, 2009 DREYFUS STATE MUNICIPAL BOND FUNDS - Dreyfus Connecticut Fund (the Fund) Supplement to Prospectus dated December 15, 2008 The following information supersedes and replaces any contrary information contained in the section of the Funds prospectus entitled Management  Investment adviser: James P. Welch has been the primary portfolio manager of the Dreyfus Connecticut Fund since November 2001. Mr. Welch is a portfolio manager for Standish Asset Management Company LLC, an affiliate of Dreyfus, where he has been employed since April 2009. Mr. Welch manages a number of other national and state-specific municipal bond funds managed by Dreyfus, where he has been employed since October 2001.
